Case 20-04039-jw                    Doc 59            Filed 02/18/21 Entered 02/18/21 14:52:12                                               Desc Main
                                                      Document      Page 1 of 7
  Fill in this information to identify your case:                                                                      Check if this is a modified plan,
                                                                                                                   and list below the sections of the
  Debtor 1         John G Choi                                                                                     plan that have been changed
                                                                                                                       Pre-confirmation modification
  Debtor 2
  (Spouse, if filing)                                                                                                   Post-confirmation modification
                                                                                                                   1.1, 1.3, 3.4, 8.1,___
  United States Bankruptcy Court for the: District of South Carolina

  Case number

  District of South Carolina

  Chapter 13 Plan                                                                                                                                     5/19


  Part 1:          Notices

  To             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
  Debtor(s):     that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with
                 local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

                   Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
  To               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
  Creditor(s):     an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                   requested in this document.
                   If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                   confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                   Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                   Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of claim in order to
                   be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.
                   The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                   plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                   will be ineffective if set out later in the plan.



   1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial
                                                                                                                       Included             Not included
               payment or no payment to the secured creditor.




   1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                       Included             Not included
               out in Section 3.4.



   1.3         Nonstandard provisions, set out in Part 8                                                              Included              Not included


               Conduit Mortgage Payments: ongoing mortgage payments made by the trustee through
   1.4                                                                                                                Included              Not included
               plan, set out in Section 3.1(c) and in Part 8




  District of South Carolina
                                                                               Chapter 13 Plan                                     Page 1
  Effective May 1, 2019
Case 20-04039-jw                      Doc 59        Filed 02/18/21 Entered 02/18/21 14:52:12                                            Desc Main
  Debtor John Choi
                                                    Document            Page 2 of 7
                                                        Case Number [Case.Number]




  Part 2:     Plan Payments and Length of Plan

  2.1 The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is
  necessary for the execution of the plan.
  Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee
  as follows:
          $1,700 per Month for 60 months
          [and $ ___ per ___ for ___ months.]
          Insert additional lines if needed.
  The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a
  modification to the plan. The stipulation is effective upon filing with the Court.
  Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


  2.2     Regular payments to the trustee will be made from future income in the following manner:
          Check all that apply.
               Debtor(s) will make payments pursuant to a payroll deduction order.

               Debtor(s) will make payments directly to the trustee.

               Other (specify method of payment): TFS Bill pay


  2.3    Income tax refunds.
          Check one
               The debtor will retain any income tax refunds received during the plan term.

               The debtor will treat income tax refunds as follows:
          _______________________


  2.4    Additional payments.
          Check one:
               None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

             The debtor will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of
          each payment.
          ______________________



  Part 3:       Treatment of Secured Claims


  To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official
  Rules and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan.
  However, if a claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless
  timely amended, shall be treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is
  removed from the protection of the automatic stay by order, surrender, or through operation of the plan will receive no further distribution from
  the chapter 13 trustee on account of any secured claim. This provision also applies to creditors who may claim an interest in, or lien on,
  property that is removed from the protection of the automatic stay by another lienholder or released to another lienholder, unless the Court
  orders otherwise, but does not apply if the sole reason for its application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would
  have otherwise been paid to a creditor, but pursuant to these provisions will not be paid, will be distributed according to the remaining terms
  of the plan. Any creditor affected by these provisions and who has filed a timely proof of claim may file an itemized proof of claim for any
  unsecured deficiency within a reasonable time after the removal of the property from the protection of the automatic stay. Secured creditors
  that will be paid directly by the debtor may continue sending standard payment and escrow notices, payment coupons, or inquiries about
  insurance, and such action will not be considered a violation of the automatic stay.
  3.1     Maintenance of payments and cure or waiver of default, if any.
          Check One.
  [0] None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
      3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed below, with
  any changes required by the applicable contract and noticed in conformity with any applicable rules. The debtor is not required to make the
  mortgage payments during the life of this plan. No payments to be made by debtor or trustee on this secured claim through the plan.
  Specifically, this is a balloon loan payment which is due on sale, transfer, or maturity in 2045.

  Name of Creditor                                                                  Collateral

  U.S. Department of Housing and Urban Dev
                                                                                    855 Bibury Ct Charleston, SC 29414


       3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below, with any
  changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage payments will be disbursed by
  the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in the creditor’s allowed claim or as otherwise
  ordered by the Court.
Case 20-04039-jw                     Doc 59          Filed 02/18/21 Entered 02/18/21 14:52:12                                             Desc Main
                                                     Document      Page 3 of 7
  Name of                                                                           Interest rate on arrearage (if        Monthly plan payment on
                    Collateral   Estimated amount of arrearage
  Creditor                                                                          applicable)                           arrearage

  Hunt Club         855 Bibury $2,274 Includes amounts accrued through
                                                                                    0.00%                                 $40 (or more)
  HOA               Ct         October 2020

                                                                                              Interest rate on arrearage (if   Monthly plan payment on
  Name of Creditor                Collateral Estimated amount of arrearage
                                                                                              applicable)                      arrearage

   Phase V Neighborhood
   Townhomes                      855       $3,047.80 Includes amounts accrued
                                                                                              0.00%                            $53 (or more)
                                  Bibury Ct through October 2020
    - 855 Bibury Ct

      3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in accordance
  with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict between this document
  and the Operating Order, the terms of the Operating Order control.
       3.1(d) The debtor proposes to engage in loss mitigation efforts with _________________________ according to the applicable guidelines
  or procedures of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.
       3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section 1.3
  of this plan is checked and a treatment is provided in Section 8.1
  3.2     Request for valuation of security and modification of undersecured claims. Check one.


        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


  3.3    Other s ecured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.
          Check One.


        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


  3.4     Lien avoidance .
          Check One.
        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
  The remainder of this section will be effective only if the applicable box in Part 1 is checked.
       The judicial liens or nonpossesry, nonpurchase money security interests securing the claims listed below impair exemptions to which the
  debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or security interest securing
  a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of
  the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5.1 to the extent allowed. The amount, if any,
  of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
  Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.
  Choose the appropriate form for lien avoidance.
  Use this form for avoidance of liens on co-owned property only.

                                                                                                                               Amount of
  Name of creditor                               Debtor’s equity (Total equity   Applicable      Non-exempt
                         Total equity (value of                                                                                lien not       Amount
  and description of                             multiplied by debtor’s          Exemption       equity (Debtor’s    Estimated
                         debtor’s property less                                                                                avoided (to    of lien
  property securing                              proportional interest in        and Code        equity less         lien
                         senior/avoidable liens)                                                                               be paid in 3.2 avoided
  lien                                           property)                       Section         exemption)
                                                                                                                               above)



  3.5    Surrender of Collateral .
          Check One.


        None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




  Part 4:      Treatment of Fees and Priority Claims


  4.1     General
          The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay
          regular payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless
          otherwise ordered by the Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those
          treated in § 4.5, will be paid in full without postpetition interest.
  4.2     Trustee’s fees
          Trustee’s fees are governed by statute and may change during the course of the case.
  4.3     Attorney's Fees
          a. The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
          statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
Case 20-04039-jw                     Doc 59            Filed 02/18/21 Entered 02/18/21 14:52:12                                           Desc Main
                                                       Document      Page 4 of 7
            disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall disburse
            a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the balance of the
            attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining each month after
            payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In instances where an
            attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be entered by the Court,
            without further notice, which allows for the payment of a portion of the attorney’s fees in advance of payments to creditors.
            b. if, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
            applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held in
            trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
            received $1,750.00 and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $3,300 or less.
  4.4       Priority claims other than attorney's fees and those treated in § 4.5.
            Check one.


  The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a pro
  rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.
  Check box below if there is a Domestic Support Obligation.
          Domestic Support Claims. 11 U.S.C. § 507(a)(1):
    a. Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to _________, at the rate of
  $$_________ or more per month until the balance, without interest, is paid in full. Add additional creditors as needed.
    b. The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis directly to the
  creditor.
     c. Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those obligations from property that
  is not property of the estate or with respect to the withholding of income that is property of the estate or property of the debtor for payment of a
  domestic support obligation under a judicial or administrative order or a statute.


  4.5       Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
            Check one.
                None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



  Part 5:        Treatment of Nonpriority Unsecured Claims


   5 .1     Nonpriority unsecured claims not separately classified. Check one.
            Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the trustee to the extent that funds are
            available after payment of all other allowed claims.
                The debtor estimates payments of less than 100% of claims.

                The debtor proposes payment of 100% of claims.

                The debtor proposes payment of 100% of claims plus interest at the rate of __%.
  5.2       Maintenance of payments and cure of any default on nonpriority unsecured claims.        Check one.


          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


  5.3       Separately classified nonpriority unsecured claims. Check one.
          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

          Nonpriority unsecured claims listed below are separately classified and treated as follows:

  Name of Creditor                     Total amount to be paid on claim                                 Interest rate (if applicable)

  Navient                              $0.00                                                            0.00%

  Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor. Payments to be made by the Debtor
  pursuant to a future IBR payment program for the student loans.


  Provide a brief statement of the basis for separate classification and treatment. Claim is a student loan and is non-dischargeable detailed
  treatment is provided in 8.1 payments to be made directly Navient after enrollment in an IBR repayment program.
                Other. An unsecured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in Section
            1.3 of this plan is checked and a treatment is provided in Section 8.1.



  Part 6:        Executory Contracts and Unexpired Leases


  6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory contracts and
  unexpired leases are rejected. Check one.


          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
Case 20-04039-jw                  Doc 59              Filed 02/18/21 Entered 02/18/21 14:52:12                                           Desc Main
                                                      Document      Page 5 of 7
  Part 7:       Vesting of Property of the Estate

  7.1     Property of the estate will vest in the debtor as stated below:
         Check the applicable box:
              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate
         shall remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the
         estate. The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor.
         Nothing in the plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of
         action owned by the debtor.
             other: The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
         only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.



  Part 8:     Nonstandard Plan Provisions


  8.1 Check “None” or List Nonstandard Plan Provisions
             None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

  Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
  included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
  8.1 (a) Mortgage payments to be disbursed by the Trustee (“Conduit”) :
  Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

                                                                            Monthly
                                                                            payment to cure
                                                                            GAP ** (post-
                          Description of Collateral                                              Estimated amount
                                                        Current             petition
                                                                                                 of PRE-
                          (note if principal            installment         mortgage                                     Monthly
                                                                                                 PETITION
                          residence; include            payment             payments for                                 payment on
   Name of Creditor                                                                              ARREARAGE**
                          county tax map number         (ongoing            the two (2)                                  pre-petition
                                                                                                 (including the
                          and complete street           payment             months                                       arrearage
                                                                                                 month of filing or
                          address)                      amount) *           immediately
                                                                                                  conversion)*
                                                                            following the
                                                                            event beginning
                                                                            conduit)


                                                        $916
                                                        Escrow for
                                                        taxes: $
                                                        ☒ Yes
                                                        ☐ No
                          855 Bibury Ct,                                    $31.59                                       $365
   Mr. Cooper                                                                                    $21887
                          Charleston, SC 29414                              Or more                                      Or more
                                                        Escrow for
                                                        insurance: $
                                                        ☒ Yes
                                                        ☐ No




  • Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over
  any contrary amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
  •• The Gap will be calculated from the payment amounts reflected in the Official Form 41 0A Mortgage Proof of Claim Attachment and any
  Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears
  amount.


  All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
  F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee according to the requirements of the Operating Order of the Judge assigned
  to this case, on a pro rata basis as funds are available.
  Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1 (f), the debtor shall be directly responsible for ongoing mortgage
  payments and any further post-petition fees and charges unless otherwise ordered by the Court.

   8.1
             The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:
   (b)

   Name of creditor               Total amount to be paid on the claim                           Interest Rate    (if applicable
  Navient/FedLoan Servicing           $   0.00 per month or pursuant to Schedule J                   unknown


              Specify the amount and frequency of payments and whether disbursed by the trustee or the debtor.               Debtor will pay monthly as
  indicated on Schedule J, directly to creditor, but if these claims are filed by any other entity than that listed in the schedules and plan, Debtor
  will be responsible to notify the Trustee, or Trustee may make disbursements on the claim pursuant to 5.1 above.
Case 20-04039-jw                  Doc 59            Filed 02/18/21 Entered 02/18/21 14:52:12                                            Desc Main
                                                    Document      Page 6 of 7
              Provide a brief statement of the basis for separate classification and treatment. This class discrimination is fair pursuant to 11
  U.S.C. § 1322(b)(1), as the debt to this creditor represents a signification portion of the total general unsecured debt; the estimate payments to
  the remainder of the pool of unsecured creditors without priority is likely to be lower if the Debtor included the debt in the pool to be paid pro
  rata by the Trustee. Debtor agrees that if she signs a certification of plan completion, she will be certifying that all contractual payments that
  came due to this creditor have been made through the date of certification.


  Student Loan Claims (From Section 5.3) :
  Payment to U.S. Department of Education, FedLoan Servicing, and/or its servicers, assignees, guarantors (Collectively referred to hereafter
  as “Student Loan Creditor”): Debtor will pay this student loan creditor directly as indicated on Schedule J; this creditor will no longer share in
  the pro rata distribution from the Trustee. If this claim is filed by any other entity or account number, Debtor will be responsible to notify the
  Trustee or Trustee may make disbursements on the claim.


  No Request for Discharge: The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part, of the student loan
  obligations.


  No Discriminatory Treatment: Student Loan Creditor shall not discriminate against Debtor and Debtor shall be entitled to all repayment
  options available to non-bankruptcy borrowers for which they are otherwise eligible.


  Pre-Petition Enrollment in IDR or Other Repayment Plan: The Debtor shall be allowed to maintain enrollment in any pre-petition repayment
  plan for which they are or remain eligible, including but not limited to Income Driven Repayment (“IDR”) plans and/or the Public Service Loan
  Forgiveness program, without disqualification due to the bankruptcy. Any direct payments made by the Debtor to Student Loan Creditor since
  the filing of the petition shall be applied to any repayment plan in which the Debtor was enrolled pre-petition despite any form of administrative
  forbearance status imposed due to the bankruptcy filing.


  Post-Petition Enrollment in IDR or Other Repayment Plan: The Debtor may submit an application for participation in any IDR plan, including
  but not limited to the Public Service Loan Forgiveness Program, for which the Debtor is otherwise qualified, without disqualification due to the
  bankruptcy. If the Debtor is qualified for an IDR plan, Student Loan Creditor may place the Debtor in an IDR plan while the Chapter 13 case
  is open. Debtor may also elect to enroll in any non-IDR repayment plan without disqualification due to the bankruptcy if Debtor is otherwise
  eligible. Whether qualified for an IDR plan or enrolled in a non-IDR plan, monthly payments will be due to Student Loan Creditor while this
  Chapter 13 case is open.
  Consolidation: The Debtor may, if necessary and desired, seek a consolidation, if s/he is otherwise eligible, of his/her student loans by
  separate motion and subject to subsequent court order.


  Annual Recertification: Student Loan Creditor will inform Debtor and Debtor’s Attorney through written or electronic correspondence when the
  annual certification package is due, in accordance with whatever procedures they use to inform non-bankruptcy borrowers about the
  requirement to re-certify and provide Debtor and Debtor's Attorney with all information and deadlines related to that process. Notice to
  recertify will be sent to the Debtor and Debtor’s attorney even if the account(s) has been put into an administrative forbearance status due to
  the filing of the bankruptcy. After notification of the requirement to recertify, the Debtor will certify in accordance with the federal regulations.
  The Debtor shall notify the Chapter 13 Trustee of any adjustment (increase or decrease) to the Debtor’s monthly IDR plan payment resulting
  from annual certification.


  11 U.S.C. § 362(a) : For the purposes of student loan IDR applications and/ or continuing participation in an IDR plan, or enrollment and/or
  participation in any non-IDR repayment plan while this Chapter 13 case is open, loan servicing, processing and other communications to the
  Debtor including late payment notices shall not be treated as violations of the automatic stay provisions of11 U.S.C. § 362(a).


  Failure to Make Payments or Termination of Participation: Debtor may elect to cease making payments on the Federal Student Loan and
  request administrative forbearance status and Student Loan Creditor will stay collection action until after this Chapter 13 case is closed. The
  Debtor will amend Schedule J and modify the Plan accordingly. If the Debtor becomes 60 days or more delinquent in post-petition payments
  to Student Loan Creditor, Student Loan Creditor will notify Debtor and his attorney by letter within 10 days of the 60-day delinquency.
  8.l(d) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack thereof, in a proof
  of claim. The debtor specifically reserves any currently undiscovered or future claims, rights, or causes of action the debtor may have,
  regarding any issues not specifically addressed or determined by the plan, against any creditor or other party in interest including, but not
  limited to, violations of applicable consumer protections codes and actions under 11 U.S.C. §§ 542, 543, 544, 547, and 548. This reservation
  of rights shall continue until the later of six (6) months after confirmation of the plan or, if related to a claim, the filing of the claim or an
  amended claim.
  These plan provisions will be effective only if the applicable box in § 1.3 is checked.
  ________________________



  Part 9:         Signatures


  9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
  The debtor and the attorney for the debtor, if any, must sign below.

  /s/ John G Choi
  Signature of Debtor 1                                        Signature of Debtor 2

  Executed on:                                                 Executed on:




  /s/ Sean Markham
                                                               Executed on:
  Signaure of Attorney for Debtor(s)                                                                 By filing this document, the debtor, if not
                                                                                                     represented by an attorney, or the debtor
  and the attorney for the debtor certify(ies) that this Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.
Case 20-04039-jw   Doc 59   Filed 02/18/21 Entered 02/18/21 14:52:12   Desc Main
                            Document      Page 7 of 7
